          Case 3:19-cv-00334-KGB Document 7 Filed 01/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ROBERT TAYLOR                                                                          PLAINTIFF
ADC #091545

v.                             Case No. 3:19-cv-00334-KGB-JJV

KEVIN MOLDER, Sheriff,
Poinsett County Detention Center, et al.                                            DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Robert Taylor’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 15th day of January, 2021.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
